1    David T. Biderman, Bar No. 101577
     DBiderman@perkinscoie.com
2    Aaron R. Goldstein, Bar No. 239423
     AGoldstein@perkinscoie.com
3    PERKINS COIE LLP
     1888 Century Park E., Suite 1700
4    Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
5    Facsimile: 310.788.3399
6    Attorneys for Defendants
     Caliber Home Loans, Inc. (erroneously sued as
7    Caliper Home Loans, Inc.) and U.S. Bank Trust, N.A.,
     as Trustee for LSF9 Master Participation Trust
8
                                   UNITED STATES DISTRICT COURT
9
                                NORTHERN DISTRICT OF CALIFORNIA
10
11
     JOHN STEPHENS,                                       Case No. 5:19-cv-07751-NC
12
                            Plaintiff,                    ORDER DISMISSING ENTIRE ACTION
13                                                        WITH PREJUDICE
              v.
14
     CALIPER HOME LOANS, INC.; U.S.
15   BANK TRUST, N.A. AS TRUSTEE FOR
     LSF9 MASTER PARTICIPATION TRUST;
16   and DOES 1-10, inclusive,

17                          Defendants.

18
19            Based upon the Stipulation submitted by and between plaintiff John Stephens (“Plaintiff”)

20   and defendants Caliber Home Loans, Inc. (erroneously sued as Caliper Home Loans, Inc.)

21   (“Caliber”) and U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust (“LSF9”)

22   collectively, “Defendants,” it is hereby ORDERED, ADJUDGED AND DECREED:

23            Plaintiff’s Complaint is DISMISSED WITH PREJUDICE. Each party to bear its own

24   costs.
                                                                    S DISTRICT
                                                                 ATE           C
                                                                T
25
                                                                                              O
                                                           S




                                                                                               U
                                                          ED




                                                                                                RT
                                                      UNIT




     Dated: January 31, 2020                                     TED
                                           By: ____________________________________________
26                                                         GRAN
                                                         United States District Judge
                                                                                                    R NIA




27                                                                                          usins
                                                                                ael M. Co
                                                      NO




                                                                         than
                                                                Judge Na
                                                                                                    FO




28
                                                          RT




                                                                                                LI




                                                               ER
                                                           H




                                                                                              A




                                                                    N                    C
                                                                                     O F RE STIPULATION TO DISMISS
                                                                        D I S T IORDER
                                                                                   T
     147077874.1                                    -1-                        R C
                                                                                                   WITH PREJUDICE
